Citation Nr: 1205960	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for medial femoral condyle osteochondral defect of the left knee.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disease.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and November 2007 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded for VA examinations that addressed the current severity levels of the Veteran's service-connected claims as well as an assessment regarding how each of those disabilities affected the Veteran's ability to maintain employment.  In addition, treatment records were requested.  The requested records having been obtained and requested examinations having been afforded, the issues now return to the Board for appellate review.  However, as will be further explained below, additional development is still required and the issues must therefore be remanded again.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD); entitlement to a rating in excess of 10 percent for medial femoral condyle osteochondral defect of the left knee; entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disease; and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, as noted in a September 2011 statement from the Veteran.  Indeed, in a December 2010 letter regarding the Veteran's disability determination for the SSA benefits indicates that the Veteran is receiving SSA benefits.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002).  The records associated with the Veteran's award of Social Security disability benefits are not of record and no attempt to obtain such records has been made.  Thus, a remand to obtain the Veteran's Social Security disability records is necessary before proceeding to evaluate the merits of the Veteran's claims.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Social Security Administration (SSA) and request a copy of their decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



